Citation Nr: 0836669	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes mellitus, 
type I.

2.  Entitlement to service connection for diabetes mellitus, 
type I.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals, laceration of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Wichita, Kansas RO.

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an August 1996 de novo decision the Board denied 
entitlement to service connection for diabetes mellitus, type 
I; that determination has become final.

3.  Evidence received since the August 1996 decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for diabetes 
mellitus, type I.

4.  The evidence of record demonstrates the veteran's claimed 
diabetes mellitus, type I, is not a result of any established 
event, injury, or disease during active service.

5.  The veteran's residuals, laceration of the left hand, are 
presently manifest by mild incomplete paralysis of the ulnar 
nerve.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for diabetes mellitus, type I is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  Diabetes mellitus, type I, was not incurred in or 
aggravated by active service, nor may service incurrence of 
diabetes be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals, laceration of the left hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2006.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  As the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for diabetes mellitus, type I, further 
discussion of Kent is unnecessary.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in May 2008 informed the veteran that he needed to show the 
effect that the worsening of his symptoms had on his 
employment and daily life.  The veteran had previously been 
notified of the requirements of the applicable Diagnostic 
Code in a statement of the case dated in April 2007.  The 
veteran had a chance to respond to the notice letter, and the 
claim was readjudicated by way of a supplemental statement of 
the case issued in June 2008.

The Board notes that the veteran has not been afforded a VA 
examination in which the examiner reviewed the claims file in 
connection with his claim for an increased rating.  The 
veteran also has not been afforded a VA examination in 
connection with his claim for service connection for diabetes 
mellitus, type I.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, service connection has already been 
established for the veteran's residuals, laceration of the 
left hand.  Consequently, the etiology of the disorder has 
already been related to the veteran's active service.  The 
Board observes that where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  During the course of the appeal, the 
veteran has received a VA compensation and pension 
examination for the residuals of the laceration of his left 
hand, and the VA outpatient records have been associated with 
the claims file.  The Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.

Concerning the claim for service connection for diabetes 
mellitus, type I, the Board finds that an additional VA 
examination is not required as there is no evidence which 
indicates that the veteran's diabetes is etiologically 
related to his active service.  While a current diagnosis of 
diabetes mellitus, type I, is of record, the service 
treatment records are negative for any signs, symptoms, or 
diagnoses of diabetes mellitus, type I.  Additionally, 
diabetes mellitus, type I, is not on the statutory list of 
diseases for which service connection can be presumed.  See 
38 C.F.R. § 3.309.  The Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence 
Claim

In an August 1996 rating decision the RO denied entitlement 
to service connection for diabetes mellitus, type I.  It was 
noted, in essence, that the veteran did not have a diagnosis 
of diabetes, and there was no evidence to show that diabetes 
was incurred during active duty.  The veteran did not appeal 
the RO's decision and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).
The evidence received since the August 1996 rating decision 
includes VA medical records, private treatment records, and a 
transcript of a personal hearing before the undersigned 
Veterans Law Judge.  The private treatment records include a 
diagnosis of diabetes mellitus, type I.  The private and VA 
treatment records detail ongoing treatment for diabetes.

The Board finds that the diagnosis of diabetes mellitus, type 
I, is new and material evidence.  It is new in that this 
diagnosis was not considered in the August 1996 rating 
decision.  It is also material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  The August 1996 rating decision denied entitlement to 
service connection in part because there was not a current 
diagnosis of diabetes mellitus, type I.  The evidence 
submitted since that time contains evidence of diabetes.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis-Service Connection Claim

According to the veteran's testimony in June 2008, he served 
overseas in Thailand.  He had no Vietnam service.

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or treatment for diabetes.  
A January 1971 urinalysis report was negative for sugar.  The 
November 1971 separation examination report noted a normal 
endocrine system.  Urinalysis was negative for sugar in the 
urine.

During an April 1972 VA medical examination, urinalysis was 
negative for sugar in the urine.

A private treatment record dated February 1987 contains a 
diagnosis of adult onset of insulin dependent diabetes 
mellitus.  Additional private and VA treatment notes from 
1987 through 2007 show ongoing treatment for diabetes 
mellitus, type I.
During his June 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that he had problems 
with his stomach while he was on active duty.  The problems 
with his stomach continued until he was finally diagnosed and 
treated for his diabetes, and then his stomach problems 
stopped  He said that he was first diagnosed with diabetes in 
1987.  He also said that he was treated for problems with his 
nerves after he got out of the service, and he felt that his 
panic attacks were due to fluctuations in his blood sugar.  
He said that he has not had a panic attack since being put on 
insulin.  He said that he was diagnosed with insulin 
dependent diabetes mellitus from his first diagnosis in 1987.

Based on the evidence of record, the Board finds that the 
veteran's current diabetes mellitus, type I, is not a result 
of his active service.  As mentioned previously, the service 
treatment records are negative for any signs of diabetes.  A 
January 1971 urinalysis report was negative for glucose.  The 
separation physical revealed a normal endocrine system.  
Without medical evidence of in-service incurrence or 
aggravation of a disease, service connection on a direct 
basis cannot be established.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The first evidence of diabetes in the evidence of record 
appears in 1987-nearly 16 years after the veteran left 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board has considered whether service connection for 
diabetes mellitus, type I, could be established on a 
presumptive basis.  To establish service connection for 
diabetes on a presumptive basis, the disability must manifest 
itself to a compensable degree within one year of the veteran 
leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
In this case, no medical evidence demonstrates that the 
veteran experienced diabetes to a compensable level within a 
year after his discharge from active duty.  As mentioned 
previously, the first competent medical evidence of record 
which indicates that the veteran had diabetes is from 1987, 
and he left active duty in 1972.  Therefore, service 
connection for diabetes mellitus, type I, cannot be 
established on a presumptive basis.

In addition, service connection for diabetes mellitus type I 
cannot be established on a presumptive basis as diabetes 
mellitus type I is not on the statutory list of diseases for 
which service connection can be presumed due to exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The published 
notification of the final rule including diabetes mellitus as 
a presumptive disease based on herbicide exposure in the 
Republic of Vietnam noted that the intent of the proposed 
regulation was to add only type II diabetes to the list based 
upon the findings of the National Academy of Sciences (NAS).  
It was noted that type I diabetes was a clinically distinct 
disease from type II diabetes and that type I was generally 
considered to be a disease of insulin deficiency due to an 
immune disorder, while type II was considered to be primarily 
a disease of insulin resistance.  See 66 Fed. Reg. 23,166 
(May 8, 2001).

In its report, "Veterans and Agent Orange: Update 1998" 
(Update 1998), NAS concluded that there was "inadequate or 
insufficient evidence" to determine whether an association 
existed between exposure to herbicides and immune disorders.  
It was further noted that the Secretary had determined "that 
the credible evidence against an association between immune 
system disorders and herbicide exposure outweighs the 
credible evidence for such an association, and [ ] determined 
that a positive association does not exist." (quoting 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 64 Fed. Reg. 59232, 59241 (Nov. 2, 1999)).  Id.

The Board has considered the veteran's statements and finds 
them to be competent evidence regarding the symptoms he is 
able to personally observe.  However, while the veteran may 
sincerely believe he has diabetes as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).

The Ulnar Nerve
852
0
Paralysis of:
Rating


Majo
r
Mino
r

Complete; the "griffin claw" deformity, due 
to flexor contraction of right and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of right and 
little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of 
wrist weakened
70
60

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Factual Background and Analysis-Increased Rating Claim

In this case, service connection for residuals of a left hand 
injury was established in a May 1972 RO decision.  This 
decision was based on the veteran's service treatment records 
and the results of a VA examination.

On VA examination in October 2006, the veteran reported that 
his hand symptoms had become progressively worse.  He 
reported that at first, only the outer part of his ring 
finger was numb, but presently, his whole ring finger and 
little finger were numb.  He also said he had shooting pains 
up to his shoulder.  The veteran also reported locking in his 
ring finger.  He said he had flare-ups every one to two 
months during which he could hardly use his left arm due to 
pain and numbness.

On objective examination, no ankylosis or deformity was 
noted.  The examiner observed no decreased strength for 
pushing, pulling or twisting.  There was also no decrease in 
dexterity for twisting, probing, writing, touching, and 
expression.  No gap was present between the thumb pad and the 
tips of the fingers on an attempted opposition of the thumb 
to the fingers.  Also, there was no gap between the fingers 
and proximal transverse crease of the hand on maximal flexion 
of the fingers.  No ankylosis of any of the fingers was 
observed.  An X-ray revealed no evidence of fracture, 
dislocation, or bony destruction.

It was noted that the veteran was employed full-time as an 
electrician.  The veteran said that he had loss less than one 
week of work during the previous year due to flare-ups of his 
left hand.  The examiner gave a diagnosis of left hand 
laceration, post surgical repair with no gross deformity, 
mild decrease in manual dexterity of the non-dominant hand.  
It was noted that the disorder had a significant effect on 
the veteran's usual occupation due to decreased manual 
dexterity and pain which caused increased tardiness.  The 
examiner opined that the effect of the disorder on the 
veteran's ability to do chores, go shopping, exercise, play 
sports, travel, bathe, and dress was mild.

During the veteran's June 2008 personal hearing before the 
undersigned Veterans Law Judge, the veteran showed a scar on 
his left hand.  It was observed that the scar went from about 
the middle of the palm up towards the second and third 
fingers and across to the little finger.  The veteran said 
that his hand would cramp and occasionally lock, and with 
repeated use, pain would radiate up his shoulder into his 
neck.  He said that the ring finger had always been numb, and 
his little finger was going numb.  He could make a fist, but 
he said it was difficult to grasp objects for extended 
periods of time.  He did not experience numbness in the palm 
of his hand.  He stated that he although he was right handed, 
he used his left hand frequently and employed both hands when 
doing electrical work.  He indicated that he had to alter his 
job because of his arm pain.  He said that his scar was numb 
but not tender or painful.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted at any time 
during the appeal period for residuals, laceration of the 
left hand.  There has been no objective manifestation of 
moderate incomplete paralysis of the ulnar nerve.  38 C.F.R. 
§ 4.124a.

In this matter, the Board finds the VA exams of October 2006 
persuasive.  The examiner interviewed the veteran and 
commented on the evidence of the veteran's prior medical 
history.  The examiner gave the veteran a full examination 
and interviewed the veteran.  Based on the VA exam report, 
the symptomatology of the veteran's peripheral neuropathy of 
the left upper extremity is best described as mild.

The Board has carefully considered the veteran's personal 
report of his symptoms and finds them competent regarding 
what the veteran is able to experience through his senses.  
However, while the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As 
the veteran does not have medical expertise, the Board finds 
his statements to be less persuasive than the October 2006 
report from the VA examiner.

VA has chosen to characterize the veteran's disorder under 
Diagnostic Code 8516 (the ulnar nerve) as the veteran's 
symptomatology appears to be neurological and primarily 
relates to the left ring and little fingers.  The Board has 
also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Throughout the appeal period there has been no objective 
medical evidence of: mild incomplete paralysis of the 
musculospiral nerve (diagnostic code 8514); moderate 
incomplete paralysis of the median nerve (diagnostic code 
8515); severe incomplete paralysis of the musculocutaneous 
nerve (diagnostic code 8517); severe incomplete paralysis of 
the circumflex nerve (diagnostic code 8518); or severe 
incomplete paralysis of the long thoracic nerve (diagnostic 
code 8519).  38 C.F.R. § 4.124a.  Additionally, there has 
been no objective medical evidence of an unstable or painful 
scar (diagnostic codes 7803, 7804).  The veteran remarked 
during his personal hearing that his scar was not painful.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The October 2006 VA examiner indicated that 
the left hand disability interferes with the veteran's 
ability to perform his job as an electrician, and the veteran 
testified during his June 2008 hearing that he has had to 
alter his job in order to accommodate his disability.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The Board observes that the veteran is still 
employed.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for diabetes mellitus, 
type I, is reopened.

Entitlement to service connection for diabetes mellitus, type 
I, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals, laceration of the left hand, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


